Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/14/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faiman et al. (US 20120330993 A1 hereinafter Faiman) in view of Hewinson (US 8744995 B1)

As to independent claim 1, Faiman teaches a device comprising: [computer system ¶30]
a processor; and [processor ¶25]

extract pieces of context information from displayed data based on an application, which is being executed by the device, wherein, the context information includes at least one of a photograph, picture and text included in the displayed data,  [monitors and recognizes names etc. (extracts pieces of context) in messaging program (displayed text) ¶6, ¶36 "messaging application 222 may be configured to recognize nick names or aliases"]
search for at least one recommended contact related to the first identifier and the second identifier,  [searches database for contact using name (this can be done with multiple names) ¶38 "searches the name database 224 to find all matching names. For example, the first user 102 may have typed only the name "Jim". In that case, any entries in the name database 224 that match "Jim" may be considered"]
identify a priority of the at least one recommended contact, and [ranks and orders (priority) ¶41 "order the matched names based on ranking data associated with each entry"]
control to display the at least one recommended contact according to the priority. [displays order names ¶51, Fig.4 410]
Faiman does not specifically teach identify a first identifier from a first context information and a second identifier from the a second context information, wherein, the first context information and the second context information are different from each other,
However Hewinson teaches identify a first identifier from a first context information and a second identifier from the a second context information, wherein, the first context information and the second context information are different from each other, [Fig. 4 illustrates example 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the contacts recommendation by Faiman by incorporating the identify a first identifier from a first context information and a second identifier from the a second context information, wherein, the first context information and the second context information are different from each other disclosed by Hewinson because both techniques address the same field of contacts management and by incorporating Hewinson into Faiman improves communication by finding correct contacts even without explicit matching input [Hewinson Col. 1 Ln. 8-21]

As to dependent claim 3, the rejection of claim 1 is incorporated. Faiman and Hewinson further teach wherein the processor is further configured to: control to display a first-ranked recommended contact according to the priority of the at least one recommended contact, and control to display a second-ranked recommended contact when communication with the first-ranked recommended contact fails.[Faiman displays order names ¶51, Fig.4 410]

As to independent claim 19, Faiman teaches a method comprising: 

searching for at least one recommended contact related to the first identifier and the second identifier;  [searches database for contact using name (this can be done with multiple names) ¶38 "searches the name database 224 to find all matching names. For example, the first user 102 may have typed only the name "Jim". In that case, any entries in the name database 224 that match "Jim" may be considered"]
determining a priority of the searched for at least one recommended contact; and 
[ranks and orders (priority) ¶41 "order the matched names based on ranking data associated with each entry"]
displaying the at least one recommended contact according to the priority. [displays order names ¶51, Fig.4 410]
Faiman does not specifically teach identifying a first identifier from a first context information and a second identifier from a second context information, wherein, the first context information and the second context information are different from each other.
However Hewinson teaches identify a first identifier from a first context information and a second identifier from the a second context information, wherein, the first context information and the second context information are different from each other, [Fig. 4 illustrates example identifies two different identifiers (name, etc)  in a message based on found context "mom", "mommy" and "buddy" Col. 10-11 ln. 54-02 " scoring algorithm can consider that location as 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the contacts recommendation by Faiman by incorporating the identify a first identifier from a first context information and a second identifier from the a second context information, wherein, the first context information and the second context information are different from each other disclosed by Hewinson because both techniques address the same field of contacts management and by incorporating Hewinson into Faiman improves communication by finding correct contacts even without explicit matching input [Hewinson Col. 1 Ln. 8-21]

As to dependent claim 20, the rejection of claim 19 is incorporated. Faiman and Hewinson further teach a non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method of claim 19. [Faiman medium with code executed by system ¶22]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson, as applied in claim 1 above, and further in view of Zhang et al. (US 20180158163 A1 hereinafter Zhang) 

claim 2, Faiman and Hewinson teach all the limitations of claim 1 that is incorporated, Faiman and Hewinson further teach wherein the processor is further configured to: search for the at least one recommended contact related to the first identifier and the second identifier based on the first identifier, the second identifier, [Faiman searches database for name/contact ¶38 "searches the name database 224 to find all matching names. For example, the first user 102 may have typed only the name "Jim". In that case, any entries in the name database 224 that match "Jim" may be considered"] [Hewinson searches a message with ids Col. 10-11 ln. 54-02]
Faiman and Hewinson do not specifically teach a relation graph obtained by inputting information regarding a communication between a plurality of users into a first training model for determining an association between the plurality of users, wherein the association is represented by a predicate with a pair of pieces data or nodes as a subject and an object, respectively.
However, Zhang teaches a relation graph obtained by inputting information regarding a communication between a plurality of users into a first training model for determining an association between the plurality of users, wherein the association is represented by a predicate with a pair of pieces data or nodes as a subject and an object, respectively. [trained model and social graph (relation graph) ¶92 "neural network takes inputs (e.g., member profile data, message data, social graph data"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the contacts recommendation by Faiman and Hewinson by incorporating the a relation graph obtained by inputting information regarding a communication between a plurality of users into a first training model for determining an 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson and Zhang, as applied in the rejection of claim 2 above, and further in view of Jeffers et al. (US 20170124106 A1 hereinafter Jeffers)

As to dependent claim 4, Faiman, Hewinson and Zhang teach all the limitations of claim 2 that is incorporated.
Faiman, Hewinson and Zhang do not specifically teach wherein the relation graph comprises: a plurality of nodes corresponding to the plurality of users; and at least one line representing a relation between the plurality of users, and wherein a thickness of the at least one line represents a strength of the relation between the plurality of users.
However, Jeffers teaches wherein the relation graph comprises: a plurality of nodes corresponding to the plurality of users; and at least one line representing a relation between the plurality of users, and wherein a thickness of the at least one line represents a strength of the relation between the plurality of users. [social graph with thickness indicating frequency or similarity (strength) ¶78 "thicker lines indicate a higher frequency of communication between persons"]


As to dependent claim 5, the rejection of claim 4 is incorporated. Faiman, Hewinson Zhang and Jeffers further teach wherein the first training model is configured to: analyze information regarding a history of use of the first identifier and the second identifier in the information regarding the communication, assign a weight to used contact information according to which application the first identifier is-and the second identifier are used, a period of use, a time when the first identifier is-and the second identifier are used, a number of times of use of the first identifier and the second identifier, and a place of use, and determine the at least one recommended contact based on the assigned weight. [Faiman Frequency of name (times of use), length of time (period) and determines weights and rank of contact accordingly ¶47-¶48; Hewinson scoring ]

As to dependent claim 6, the rejection of claim 4 is incorporated. Faiman, Hewinson Zhang and Jeffers further teach wherein the processor is further configured to create an address 

As to dependent claim 7, the rejection of claim 4 is incorporated. Faiman, Hewinson Zhang and Jeffers further teach wherein, when new contact information is obtained, the processor is further configured to add an address book by classifying the new contact information into one of a plurality of groups, based on information regarding a communication with a user having the new contact information. [Zhang new social data and skill (contact information) used to recommend, generated, or add users to groups ¶39, ¶95 “members can be grouped into a plurality of groups based on their skills, work history, education, and so on”]

As to dependent claim 8, the rejection of claim 7 is incorporated. Faiman, Hewinson Zhang and Jeffers further teach wherein the processor is further configured to reclassify a group of contact information of which an intimacy is changed among a plurality of pieces of contact information. [Zhang groups and adds new members using similariry/jobs/skills as they are added ¶113, ¶123, ¶21 "the group of members is identified based on member profile information including one or more of: age, title, work history, experience, educational history, and so on. The social networking system then analyzes the group of similar members to identify the most common skills possessed by members of this group"]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson, Zhang and Jeffers, as applied in the rejection of claim 6 above, and further in view of Lee et al. (US 20140280097 A1 hereinafter Lee)

As to dependent claim 9,  Faiman, Hewinson Zhang and Jeffers teach all the limitations of claim 6 that is incorporated.
Faiman, Hewinson, Zhang and Jeffers do not specifically teach wherein the processor is further configured to: obtain user schedule information, and control to display all contact information belonging to one of the plurality of groups as recommended contact information based on the obtained user schedule information.
However, Lee teaches wherein the processor is further configured to: obtain user schedule information, and control to display all contact information belonging to one of the plurality of groups as recommended contact information based on the obtained user schedule information. [uses schedule information for scoring contacts (for recommendation) ¶27" The context information used in scoring the contacts may include at least one of time, place, weather information, and schedule information."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recommendation system by Faiman, Hewinson, Zhang and Lee by incorporating the wherein the processor is further configured to: obtain user schedule information, and control to display all contact information belonging to one of the plurality of groups as recommended contact information based on the obtained user schedule information disclosed by Lee because all techniques address the same field of 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson and Zhang, as applied in the rejection of claim 2 above, and further in view of D’Argenio et al. (US 9990105 B2 hereinafter D’Argenio)

As to dependent claim 10, Faiman, Hewinson and Zhang teach all the limitations of claim 2 that is incorporated.
Faiman, Hewinson and Zhang do not specifically teach wherein the processor is further configured to identify which application is to be linked to the at least one recommended contact by applying the information regarding the communication between the plurality of users to a second training model for determining a relation between the at least one recommended contact and applications in the device.
However, D'Argenio teaches wherein the processor is further configured to identify which application is to be linked to the at least one recommended contact by applying the information regarding the communication between the plurality of users to a second training model for determining a relation between the at least one recommended contact and applications in the device. [Fig. 2b illustrates linked applications 160 for a contact using metadata including relationship Col. 5 Ln. 43-55 " metadata may include information about the type of communication application(s) associated with the contact represented by the contact item, how and/or when the contact item was created, the relationship of the contact to the user (e.g., friend, 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recommendation system by Faiman, Hewinson and Zhang by incorporating the wherein the processor is further configured to identify which application is to be linked to the at least one recommended contact by applying the information regarding the communication between the plurality of users to a second training model for determining a relation between the at least one recommended contact and applications in the device disclosed by D'Argenio because all techniques address the same field of social interfaces and by incorporating D'Argenio into Faiman, Hewinson and Zhang alleviates size/real estate challenges in busy or small interfaces [D'Argenio Col. 1 Ln. 10-20]

As to dependent claim 11, the rejection of claim 10 is incorporated. Faiman, Hewinson, Zhang and D'Argenio further teach wherein the processor is further configured to execute an application linked to a recommended contact selected in response to a user input selecting one of the at least one recommended contact. [D'Argenio Col 18 Ln. 5-15 "The selectable actions may further include launching an application which is an alternative to a default communications application associated with the contact item."]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson, Zhang and D'Argenio as applied in the rejection of claim 10 above, and further in view of Steeves  (US 20150301838 A1 hereinafter Steeves)

claim 12, Faiman, Hewinson, Zhang and D'Argenio teach all the limitations of claim 10 that is incorporated.
Faiman, Hewinson, Zhang and D'Argenio fail to teach wherein the processor is further configured to: identify a plurality of applications to be linked to one recommended contact, identify priorities of the plurality of applications, based on a frequency of use of an application for communication with the one recommended contact, an execution time, an execution place, an execution period, and major functions, and control to display the plurality of applications according to priorities thereof when a recommended contact is selected by a user.
However, Steeves teaches wherein the processor is further configured to: identify a plurality of applications to be linked to one recommended contact, identify priorities of the plurality of applications, based on a frequency of use of an application for communication with the one recommended contact, an execution time, an execution place, an execution period, and major functions, and control to display the plurality of applications according to priorities thereof when a recommended contact is selected by a user. [recommendation with applications and properties such as frequency of usage Fig. 4 60, ¶37 "a recommendation trigger from the usage data, e.g., by detecting a pattern or other criterion indicative of frequent/repeatable/predictable usage of an application or frequent/repeatable/predictable communications with a contact"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recommendation system by Faiman, Hewinson, Zhang and D'Argenio by incorporating the wherein the processor is further configured to: identify a plurality of applications to be linked to one recommended contact, identify priorities of the plurality of applications, based on a frequency of use of an application for communication with the one recommended contact, an execution time, an execution place, an 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson , Zhang,  D'Argenio and Steeves as applied in the rejection of claim 12 above, and further in view of Belchee  (US 20130054801 A1 hereinafter Belchee)

As to dependent claim 13, Faiman, Hewinson, Zhang, D'Argenio and Steeves teach all the limitations of claim 12 that is incorporated.
Faiman, Zhang, D'Argenio and Steeves fail to teach wherein the processor is further configured to: execute a first-ranked application when the recommended contact is selected by the user, and execute a second-ranked application when a communication with the recommended contact using the first-ranked application fails.
However, Belchee teaches wherein the processor is further configured to: execute a first-ranked application when the recommended contact is selected by the user, and execute a second-ranked application when a communication with the recommended contact using the first-ranked application fails. [suggest alternative app when an application is unavailable (fails) ¶76 "or example, the application manager 101 may indicate that the application is not available in the platform of the requesting device. Additionally, the application manager 101 may provide for the requesting user/device a list of platforms that support the requested application. The application 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recommendation system by Faiman, Hewinson, Zhang, D'Argenio and Steeves by incorporating wherein the processor is further configured to: execute a first-ranked application when the recommended contact is selected by the user, and execute a second-ranked application when a communication with the recommended contact using the first-ranked application fails disclosed by Belchee because all techniques address the same field of communicating with applications and by incorporating Belchee into Faiman, Hewinson, Zhang, D'Argenio and Steeves provides more trustworthy or convenient ways of distributing applications [Belchee ¶2, ¶5]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson, Zhang and D'Argenio as applied in the rejection of claim 10 above, and further in view of Lee.

As to dependent claim 14, Faiman, Hewinson, Zhang and D'Argenio teach all the limitations of claim 10 that is incorporated.
Faiman, Hewinson, Zhang and D'Argenio fail to teach wherein the processor is further configured to: obtain user schedule information, and identify an application to be linked to the at least one recommended contact based on the obtained user schedule information.
However, Lee teaches wherein the processor is further configured to: obtain user schedule information, and identify an application to be linked to the at least one recommended 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recommendation system by Faiman, Hewinson,  Zhang and D'Argenio by incorporating the wherein the processor is further configured to: obtain user schedule information, and identify an application to be linked to the at least one recommended contact based on the obtained user schedule information disclosed by Lee because all techniques address the same field of social interfaces and by incorporating Lee into Faiman, Hewinson,  Zhang and D'Argenio eliminates trial and error and saves time in finding how to contact users [Lee ¶6]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson, as applied in the rejection of claim 1 above, and further in view of Conway et al. (US 10366620 B2 hereinafter Conway) 

As to dependent claim 15, Faiman and Hewinson teaches all the limitations of claim 1 that is incorporated, Faiman and Hewinson do not specifically teach wherein the processor is further configured to provide a document form in which a tone, grammar, a sentence structure, a paragraph format, or other document characteristic are predetermined, based on an intimacy with the at least one recommended contact.
However, Conway teaches wherein the processor is further configured to provide a document form in which a tone, grammar, a sentence structure, a paragraph format, or other 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the contacts recommendation by Faiman and Hewinson by incorporating the wherein the processor is further configured to provide a document form in which a tone, grammar, a sentence structure, a paragraph format, or other document characteristic are predetermined, based on an intimacy with the at least one recommended contact disclosed by Conway because all techniques address the same field of recommendations and by incorporating Conway into Faiman and Hewinson enhances recommendations with linguistic analysis providing more effective and less tedious techniques [Conway Col. 1 Ln. 37-50]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson as applied in the rejection of claim 1 above, and further in view of Merom et al. (US 20140122605 A1 hereinafter Merom) 

As to dependent claim 16, Faiman and Hewinson teach all the limitations of claim 1 that is incorporated, Faiman and Hewinson do not specifically teach wherein the processor is further configured to control to display the at least one recommended contact on a predetermined region of a screen of the device.
However, Merom teaches wherein the processor is further configured to control to display the at least one recommended contact on a predetermined region of a screen of the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the contacts recommendation by Faiman and Hewinson by incorporating the wherein the processor is further configured to control to display the at least one recommended contact on a predetermined region of a screen of the device disclosed by Merom because all techniques address the same field of social contacts and by incorporating Merom into Faiman and Hewinson enhances recommendations with linguistic analysis providing more effective and less tedious techniques [Conway Col. 1 Ln. 37-50]

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faiman in view of Hewinson, as applied in the rejection of claim 1 above, and further in view of D'Argenio.

As to dependent claim 17, Faiman and Hewinson teach all the limitations of claim 1 that is incorporated, Faiman and Hewinson do not specifically teach wherein the processor is further configured to control to display an icon of at least one application linked to the at least one recommended contact, together with the at least one recommended contact.
However, D'Argenio teaches wherein the processor is further configured to control to display an icon of at least one application linked to the at least one recommended contact, together with the at least one recommended contact. [Fig. 2b illustrates icons for applications tied to a contact Col. 7-8 Ln. 60-20 "Content options 160 may be displayed with representative icons"]


As to dependent claim 18, Faiman, Hewinson and D'Argenio teaches all the limitations of claim 17 that is incorporated, Faiman, Hewinson and D'Argenio further teach wherein, when a plurality of recommended contacts are displayed, attributes of the plurality of recommended contacts and icons of applications linked thereto are differently displayed according to priorities of the plurality of recommended contacts.[D'Argenio Col. 4 Ln. 30-57 "displaying a picture of the contact and/or the name of the contact."]

Response to Arguments
Applicant's arguments filed 12/14/2021. In the remark, applicant argues that: 	
(1) Faiman fails to teach "identify a first identifier from a first context information and a second identifier from a second context information, wherein, the first context information and the second context information are different from each other," as recited in amended claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hartzler et al. (US 20130067039 A1) teaches suggesting contact data for supplementing and updating contact entries of an address book of a computing device (see ¶113-114)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143